DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2021 has been entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matte Kondryszyn on 11/8/2021.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 21 line 13, change “at least one light source disposed on the transmission layer in the chamber” to - -at least one light source disposed entirely within the chamber and on the transmission layer- -.
In claim 30, line 5, change “at least two light sources positioned on the ceiling of the chamber” to - -at least two light sources positioned entirely within the chamber and positioned on the ceiling of the chamber- -.
In claim 36, line 2, change “layer” to - -coverlay- - 
In claim 36, line 4, change “layer” to - -coverlay- -
In claim 36, line 5, change “a light source positioned on the ceiling of the chamber” to - -a light source positioned entirely within the chamber and on the ceiling of the chamber- -.
END EXAMINER’S AMENDMENT

Claim Interpretation
As discussed in previous office actions Bousaad (US PGPub 2012/0171455 A1) discloses that the term coverlay in the electronic industry is generally used as a protective cover film, such as, for flexible printed circuit boards, electronic components or leadframes for integrated circuit packages. (Paragraph 2).
Similarly, as seen in Kaimori et al. (US PGPub 2011/0303439 A1), a coverlay film is a laminate used as a material that covers a surface of a flexible copper clad laminate, on which a wiring pattern is formed by processing a copper foil of the flexible copper clad laminate, so that the material protects the wiring (Paragraph 64).


Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dam-Hansen et al. (US PGPub 2012/0286306 A1) discloses (Figs. 1 and 3) a light source 1 positioned on the ceiling of a chamber 8 and disposed entirely within the chamber 8.

    PNG
    media_image1.png
    198
    511
    media_image1.png
    Greyscale
Dam-Hansen et al.
Wang et al. (USPN 10,276,326 B1) discloses (Fig. 21) a coverlay layer 252 forming part of a chamber (see annotated Fig. 21) wherein a light source 40 disposed in the chamber on the ceiling.

    PNG
    media_image2.png
    414
    529
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    488
    617
    media_image3.png
    Greyscale
Annotated Fig. 21
Kwon (KR 2012-0073932 A, citations refer to attached machine translation) discloses (Fig. 4) a light source 110 with electrical interconnection via 103, 124 disposed in chamber formed by coverlay 126 (Page 7, Paragraph 10) and on ceiling 128 of coverlay 126.
	

Allowable Subject Matter
Claims 21-33 and 35-41 are allowed.
The following is an examiner’s statement of reasons for allowance:

As recited in the claims after Examiner’s Amendment, the light source(s) are disposed entirely within the chamber, with a height of the chamber being substantially equal to a thickness of the coverlay.  
While it is known in the prior art to have a light source entirely within a chamber, as seen in Dam-Hansen et al., and separately it is known in the prior art to have the coverlay be part of a chamber in which the light source is disposed as seen in Wang et al. and separately it is known in the prior art to have a light source be disposed partly in a chamber with height substantially equal to the thickness of the coverlay, the combination of the term of art coverlay and having the height of the chamber substantially equal to the thickness of the coverlay, wherein the light source(s) are disposed entirely within the chamber is not disclosed or suggested by the prior art.
The disposition of the light source within the chamber of height substantially the same as the thickness of the coverlay allows the light source to be disposed within the device without adding to the thickness of the device.  Furthermore, as the LEDs being disposed on the ceiling having two different transmissivities, the light sources are disposed to be not directly visible (Applicant’s Specification Paragraph 37) and therefore have more diffuse output (Paragraph 38).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/S.Y.H/Examiner, Art Unit 2875                               

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875